                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 MAXWELL KADEL, et al.,

                               Plaintiffs,

                          v.                               No. 1:19-cv-00272-LCB-LPA

 DALE FOLWELL, et al.,

                               Defendants.



             UNOPPOSED MOTION TO EXTEND DISCOVERY DEADLINES

       Pursuant to Federal Rule of Civil Procedure 16(b)(4) and Local Civil Rule 26.1(d), and

for the reasons discussed below, Plaintiffs, through undersigned counsel, respectfully request that

this Court extend the deadline for completion of discovery in this case by approximately 90 days.

The requested extension would move the date for completion of discovery in this case to August

31, 2021 (a 92-day extension) and would make corresponding changes to the deadlines for the

parties’ expert reports and completion of fact and expert depositions. Plaintiffs’ counsel has

consulted with Defendants’ counsel regarding this request, and Defendants consent to the

extension.

       In support of this motion, Plaintiffs state as follows:

       Rule 16(b)(4) states that a scheduling order may be modified upon a showing of good

cause. In addition, Local Rule 26.1(d) allows the time for discovery to be extended “upon a

showing that the parties have diligently pursued discovery.” Here, the parties have diligently

pursued discovery. Specifically, Plaintiffs have issued discovery requests, including document

requests, to the Defendants. Plaintiffs have also retained expert witnesses and have been working



                                                 1



       Case 1:19-cv-00272-LCB-LPA Document 73 Filed 02/17/21 Page 1 of 4
diligently with those experts. The parties also participated in a mediated settlement conference

on December 11, 2020 and remain engaged in settlement discussions.

       Despite Plaintiffs’ diligence, they cannot reasonably meet the discovery deadlines in this

case. Although Defendants Dale Folwell and Dee Jones have produced 120,000 pages of

responsive documents to the Plaintiffs, additional material remains to be provided. The

University Defendants have responded to Plaintiffs’ discovery requests, but due to delays related

to the creation of a protective order, University Defendants have not yet provided responsive

documents to Plaintiffs.

       Under the scheduling order (see ECF No. 61, adopted by the Court by text order August

13, 2020), Plaintiffs must disclose expert reports to Defendants by March 1, 2021. Given the

current status of production, Plaintiffs may be required to designate experts or secure information

for additional issues. The process for securing and designating an expert on some of the

particular issues in this case is such that, even if Plaintiffs received all remaining discovery

today, Plaintiffs would not be able to secure and designate additional experts, let alone produce

an expert report, by March 1.

       Additionally, the parties have not yet received a ruling on Plaintiffs’ motion for leave to

file an amended complaint (ECF No. 62). If granted, the amended complaint would add to the

case a new plaintiff, a new state agency defendant, and a new claim under Title VII. The decision

on Plaintiffs’ pending motion for leave to file an amended complaint will affect the content of at

least one expert’s report. Additionally, because that potential plaintiff is not a party to the

protective order, Plaintiffs are unable to produce key documents from her to Defendants.

       Given the parties’ diligence thus far and these remaining hurdles, good cause exists to

extend the deadlines for discovery. For these reasons, Plaintiffs respectfully request that the



                                                   2



       Case 1:19-cv-00272-LCB-LPA Document 73 Filed 02/17/21 Page 2 of 4
Court enter an order extending the deadlines for discovery in this matter by approximately 90

days, as reflected in the accompanying proposed order.


Dated: February 17, 2021


Respectfully submitted,

/s/ Amy E. Richardson                              Tara L. Borelli*
Amy E. Richardson                                  LAMBDA LEGAL DEFENSE AND
N.C. State Bar No. 28768                             EDUCATION FUND, INC.
Lauren E. Snyder                                   730 Peachtree Street NE, Suite 640
N.C. State Bar No. 54150                           Atlanta, GA 30318-1210
HARRIS, WILTSHIRE & GRANNIS LLP                    Telephone: 404-897-1880
1033 Wade Avenue, Suite 100                        Facsimile: 404-897-1884
Raleigh, NC 27605-1155                             tborelli@lambdalegal.org
Telephone: 919-429-7386
Facsimile: 202-730-1301                            Omar Gonzalez-Pagan*
arichardson@hwglaw.com                             LAMBDA LEGAL DEFENSE AND
                                                     EDUCATION FUND, INC.
Deepika H. Ravi*                                   120 Wall Street, 19th Floor
HARRIS, WILTSHIRE & GRANNIS LLP                    New York, NY 10005
1919 M Street N.W., 8th Floor,                     Telephone: 212-809-8585
Washington, D.C. 20036                             Facsimile: 212-809-0055
Telephone: 202-730-1300                            ogonzalez-pagan@lambdalegal.org
Facsimile: 202-730-1301
dravi@hwglaw.com
                                                   Counsel for Plaintiffs

                                                   *Appearing by special appearance pursuant to
David Brown*                                       L.R. 83.1(d)
Noah E. Lewis*
Alejandra Caraballo*
TRANSGENDER LEGAL DEFENSE AND
  EDUCATION FUND, INC.
20 West 20th Street, Suite 705
New York, NY 10011
Telephone: 646-862-9396
Facsimile: 646-930-5654
dbrown@transgenderlegal.org
nlewis@transgenderlegal.org
acaraballo@transgenderlegal.org




                                               3



      Case 1:19-cv-00272-LCB-LPA Document 73 Filed 02/17/21 Page 3 of 4
                                  CERTIFICATE OF SERVICE

        I hereby certify that on February 17, 2021, the foregoing document was filed

electronically with the Clerk of Court using the CM/ECF electronic filing system which will

send notification of such filing to all registered users.



                                                        /s/ Amy E. Richardson
                                                        Amy E. Richardson

                                                        Counsel for Plaintiffs




       Case 1:19-cv-00272-LCB-LPA Document 73 Filed 02/17/21 Page 4 of 4
